PER CURIAM.
We affirm the Judge of Compensation Claims’ award of benefits and finding that claimant reached maximum medical improvement from her physical injuries. This affirmance is without prejudice to the issue of overall MMI being revisited should the subsequent psychiatric evaluation ordered lead to a diagnosis of a work related psychiatric injury. See Copeland Steel v. Miles, 536 So.2d 1179 (Fla. 1st DCA 1989); Orlando Concrete Contractors v. Hinds, 466 So.2d 1272 (Fla. 1st DCA 1985). AFFIRMED.
SHIVERS and WOLF, JJ., and CAWTHON, Senior Judge, concur.